DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

     LM GENERAL INSURANCE COMPANY, a Foreign Corporation,
                        Appellant,

                                     v.

                               LOUIS OLDONI,
                                  Appellee.

                                No. 4D20-73

                                [May 6, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. 15-6335 CACE
(05).

  Frances G. De La Guardia and Suzanne Aldahan of Holland & Knight
LLP, Miami, for appellant.

   Rebecca Mercier Vargas, Jane Kreusler-Walsh and Stephanie L. Serafin
of Kreusler-Walsh, Vargas & Serafin, P.A., West Palm Beach; and David L.
Rich and Tamara L. Klopenstein of the Law Office of David L. Rich, P.A.,
Margate, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and MAY, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.